People v Borrell (2015 NY Slip Op 04501)





People v Borrell


2015 NY Slip Op 04501


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2010-07112

[*1]The People of the State of New York, respondent, 
vJulio Borrell, appellant. (Ind. Nos. 3794/94, 4841/94)


Lynn W. L. Fahey, New York, N.Y. (Kendra L. Hutchinson of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from so much of an order of the Supreme Court, Queens County (McGann, J.), dated June 10, 2010, as denied, without a hearing, that branch of his motion which was pursuant to CPL 440.30(1-a) for DNA testing of certain evidence.
ORDERED that the order is affirmed insofar as appealed from.
The Supreme Court properly denied, without a hearing, that branch of the defendant's motion which was pursuant to CPL 440.30(1-a) for DNA testing of certain evidence, since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had the DNA tests been performed and the results admitted at trial (see CPL 440.30[1-a][a][1]; People v Bellezza, 119 AD3d 598, 598-599; People v Johnson, 112 AD3d 969, 969-970; People v Perry, 89 AD3d 1114, 1115).
The defendant's remaining contentions, raised in his pro se supplemental brief, are not properly raised on this appeal (see CPL 450.10).
MASTRO, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court